Citation Nr: 0723649	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  01-05 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for low back strain 
with lumbar spine degenerative joint and disc disease, 
currently rated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from December 1952 to December 
1955. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), in 
pertinent part granting an increased evaluation from 0 
percent to 40 percent for low back disability, effective from 
March 30, 2000.  

A rating decision dated in April 2006 denied entitlement to a 
total disability rating by reason of individual 
unemployability due to service-connected disability.  A 
rating decision dated in January 2007 denied service 
connection for bilateral knee disability.  The veteran was 
informed of these decisions, but he did not submit an appeal.  
Accordingly, those matters are not for appellate review.  
38 C.F.R. § 20.200 (2006).     

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in April 2007.  A copy of the 
hearing transcript has been associated with the claims file.   


FINDING OF FACT

The veteran's low back disability is manifested by pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief, but without ankylosis.


CONCLUSION OF LAW

The criteria for a 60 percent rating, but no more, have been 
met for low back strain with lumbar spine degenerative joint 
and disc disease.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2003) and 5237, 5243 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006).  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
or her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
to a claimant before the initial RO decision on a claim for 
VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The VCAA 
was enacted subsequent to the veteran's reopened claim for an 
increased rating, which was received in March 2000.  
Consequently, timely notification pursuant to VCAA was not 
possible.   

Nevertheless, VA has fulfilled the above requirements in this 
case.  By VCAA letters in December 2005 and May 2006, the 
veteran was informed of the notice and duty-to-assist 
provisions of the VCAA, and was informed of the information 
and evidence necessary to substantiate his claim for an 
increased rating for a low back disability, to include 
effective date assignment.  The VCAA letters informed of the 
bases of review and the requirements to sustain the claims.  
Also by the VCAA letters, the veteran was effectively 
requested to submit evidence in his possession, in 
furtherance of his claims.  The VCAA letters informed him 
that it was ultimately his responsibility to see that 
pertinent evidence not in Federal possession is obtained.

The VCAA letters requested that the veteran inform the RO of 
any VA and private medical sources of evidence pertinent to 
his claim, and provide necessary authorization to obtain 
those records.  They also requested evidence and information 
about the current nature and severity of the low back 
disability.  As the Federal Circuit Court has stated, it is 
not required "that VCAA notification must always be 
contained in a single communication from the VA."  Mayfield, 
supra, 444 F.3d at 1333.

The veteran did inform of medical care providers.  The RO 
sought records from indicated medical sources, both VA and 
private.  All records obtained were associated with the 
claims folder.  The veteran testified at his hearing that he 
receives disability benefits from the Social Security 
Administration (SSA) based on work-related knee disability.  
Hearing transcript, 9.  Since the SSA records are pertinent 
to the knees, they are not relevant to the instant appeal.  
Hence, any VA development-assistance duty under the VCAA to 
seek to obtain indicated pertinent records has been 
fulfilled.  

The veteran was afforded VA examinations in August 2000 and 
December 2005 to evaluation his service-connected low back 
disability, and these adequately evaluated the nature and 
severity of this disability for rating purposes.  

The veteran addressed the appealed claims by submitting 
written statements, as well as by testimony provided before 
the undersigned Veterans Law Judge at a hearing in April 
2007.  The transcript of the hearing is contained in the 
claims folders.  
 
In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that the 
veteran was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claims.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the United States Court of Appeals for Veterans Claims 
(Court) must "take due account of the rule of prejudicial 
error."

II.  Increased Rating for a Low Back Disability

The case arises from a March 2000 claim for an increased 
rating for the veteran's low back disorder, then rated 0 
percent disabling.  By an August 2000 rating action the RO 
granted an increased evaluation to 40 percent, effective from 
the date of claim.  The veteran appealed that determination, 
and a higher evaluation has not been assigned in the interim.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2006).  

The Board notes that during the pendency of this claim and 
appeal the regulations governing the schedular criteria for 
rating diseases and injuries of the spine were revised 
effective from September 23, 2002, and were revised again, 
effective September 26, 2003.  See 38 C.F.R. §§ 4.71a, 
Diagnostic Code (DC) 5293, effective September 23, 2002; 38 
C.F.R. § 4.71a, DC 5243, effective September 26, 2003. See 68 
Fed. Reg. 51,454 (Aug. 27, 2003).  The veteran was provided 
with the new regulations in the June 2006 supplemental 
statement of the case, he was afforded a VA physical 
examination in December 2005 that considered the criteria in 
the new regulations, and these regulations were used by the 
RO in the most recent evaluation of his claim.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. 
§ 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000 (April 10, 2000); VAOPGCPREC 7-2003 (Nov. 
19, 2003); 38 C.F.R. § 3.114(a).  Therefore, prior to 
September 23, 2002, and September 26, 2003, the Board may 
apply only the previous version(s) of the rating criteria.  
As of September 23, 2002, and September 26, 2003, the Board 
may apply both versions of the rating criteria.

Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis), established by x-ray 
findings, is rated on the basis of the limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  38 C.F.R. §  4.71a, DC 5003 (2006).

Prior to September 26, 2003, severe limitation of motion of 
the lumbar segment of the spine warranted a 40 percent 
evaluation, which was the maximum schedular evaluation 
available under that diagnostic code.  38 C.F.R. § 4.71a, DC 
5292 (effective prior to Sept. 26, 2003).  Similarly, a 40 
percent rating was the maximum schedular rating available for 
lumbosacral strain prior to September 26, 2003.  38 C.F.R. § 
4.71a, DC 5295 (effective prior to Sept. 26, 2003).  A 60 
percent evaluation was only available under Diagnostic Code 
5293 for intervertebral disc syndrome where pronounced 
impairment was shown with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.

Under the amendment to the Rating Schedule that became 
effective September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including lumbosacral strain under Diagnostic Code 5237 or 
degenerative arthritis of the spine of the spine under DC 
5242.  See 68 Fed. Reg. 51,454, 51,456-57 (Aug. 27, 2003) 
(effective Sept. 26, 2003) (now codified as amended at 38 
C.F.R. §§ 4.71a).  The new regulations provide the following 
rating criteria: a 100 percent evaluation is warranted for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine; and a 40 percent evaluation is 
warranted for favorable ankylosis of the entire thoracolumbar 
spine or forward flexion of the thoracolumbar spine of 30 
degrees or less.  38 C.F.R. § 4.71a, DC 5237 (effective Sept. 
26, 2003).

Normal range of motion of the thoracolumbar spine is flexion-
extension from 0 to 90 degrees and 0 to 30 degrees; lateral 
flexion from 0 to 30 degrees and rotation from 0 to 30 
degrees.  38 C.F.R. §4.71a, Plate V.

Under the criteria made effective from September 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is rated under either the total duration of 
incapacitating episodes over the past 12 months or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  67 Fed. Reg. 54,345-349 
(Aug. 22, 2002), now codified at DC 5293.  Incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least six weeks during the previous 12 months 
warrant a 60 percent disability rating.  Incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least four weeks but less than six weeks 
during the previous 12 months warrant a 40 percent disability 
rating.  DC 5293.

For purposes of evaluations under the revised criteria for 
intervertebral disc syndrome, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" denotes orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  
Diagnostic Code 5293, Note 1.  Further instructions under the 
revised criteria for rating intervertebral disc syndrome 
provide that, when evaluating on the basis of chronic 
manifestations, orthopedic disabilities are to be evaluated 
under the criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are to be 
evaluated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  Id. at Note 
2.

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is to be evaluated 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id. at Note 
3.

III.  Factual Background

The veteran was afforded a VA examination in August 2000, at 
which time he reported progressive worsening of back pain 
over the years with flare-ups increasing in frequency in the 
last few years.  On physical examination, the lumbar spine 
had mild flattening of the curvature, with no paraspinal 
spasm.  Range of motion studies were conducted; no ankylosis 
was noted.  Knee jerks were 2+; ankle jerks were 1+.  There 
were complaints of back pain during right straight leg 
raising at 50-60 degrees.  The diagnosis was degenerative 
disc and joint disease of the lumbar spine, no radiculopathy.  

A private medical report dated in March 2001 shows that the 
veteran complained of back pain that radiated to his right 
lower extremity to the level of the thigh/knee, and which 
worsened with prolonged walking, sitting, or standing.  The 
assessment was that the veteran had two problems: disc 
herniation at L2-3 on the right, which was consistent with 
his radiating pain down into the thigh region and spinal 
stenosis of a moderate degree at L3-4 which correlated with 
the complaints of pain with prolonged walking or 
ambulation/difficulty with walking.  A private medical report 
dated in May 2001 shows that the veteran had previously 
undergone epidural steroid injections that helped him 
somewhat in terms of general pain that radiated down both 
lower extremities with any prolonged walking, sitting or 
standing.  On physical examination, the veteran's sensory 
examination was intact to light touch and pinprick 
throughout.  Deep tendon reflexes were 1/4 and symmetric.  He 
walked with a mild right-sided limp.  The pertinent 
assessment was spinal stenosis.    An August 2001 laboratory 
report revealed severe degenerative disc disease.  

VA nerve conduction study in December 2001 was abnormal, with 
evidence of a right L5 radiculopathy.  The assessment on 
neurological consult was chronic low back pain with symptoms 
of right lumbar radiculopathy, with functional limitation of 
activity in otherwise very healthy and active veteran.  The 
veteran had no signs or symptoms of myelopathy and no motor 
sensory deficits as such, but he was limited due to the 
severe pain which had failed conventional therapy with 
medications, physical therapy and nerve blocks.  

VA outpatient treatment records dated in February 2002 reveal 
that the veteran reported severe right leg pain radiating to 
the anterior thigh.  It was noted that epidural steroid 
injections had failed, and the veteran had made no progress 
in physical therapy.  L3-L1 lumbar decompression was 
recommended.  In September 2002, the veteran was awaiting 
decompression surgery.  His current complaints included 
weakness of the left ankle for 3-4 weeks; numbness, tingling, 
and loss of control of stool/urine were denied.  Objective 
examination disclosed 3/5 weakness of the muscles of the left 
dorsi and plantar flexors; fine sensation was intact.  The 
assessment was new-onset left foot drop.  The veteran did not 
have signs or symptoms of acute cord compression, and further 
testing was recommended.   

VA outpatient treatment records in August 2003 to May 2004 
show that the veteran was seen for chronic pain of the low 
back.   In August and November 2003, the assessment was low 
back pain with right lower extremity radicular 
symptomatology.  Prior medical history in August 2003 
included status post bilateral total knee replacements and 
repeat knee replacement on the right.  In April 2004, 
objective examination revealed musculoskeletal/neurological 
status was stable.  Neurovascular was intact without any 
focal findings.  The assessment was chronic pain, low back.  
In May 2004, the examiner noted that the veteran had called 
into the clinic.  He was doing well on current medication.            

The veteran was afforded a VA examination in December 2005, 
during which the veteran reported daily back pain that had 
been progressively worsening.  He had flare-ups of the back 
precipitated or provoked by walking, especially after 50 
feet, or standing, or lying down, with the pain alleviated by 
changing position like sitting straight up or taking his 
medications.  A severe back pain of 10/10 was described 
during a flare-up but there was no incapacitating episode due 
to the back pain, even with a flare-up.  The additional 
functional impairment during the flare-up was an inability to 
stand or walk until a change of his position to decrease the 
pain.  The duration of the pain was up to when he changed his 
body position and the pain slowly decreased in intensity.  
There was no numbness or weakness or bladder or bowel 
complaints.  He could walk about 50 feet after which he had 
to stop due to back pain.  

On physical examination, the veteran walked slowly, without a 
noticeable limp.  Inspection of the spine showed no 
malalignment, swelling or appreciable asymmetry.  There was 
subjective tenderness on palpation of the lumbar spine, with 
more tenderness on palpation of the paravertebral muscles.  
Range of motion testing was performed; there was no 
indication of ankylosis.  Knee jerks were present.  Sensation 
to tactile stimulus of both lower extremities was intact down 
to the toes.  He had no tremors and no apparent weakness of 
either lower extremity.  It was noted that this was a good 
day for him.  The diagnosis was degenerative arthritis of the 
lumbar spine, which had advanced and progressed compared to 
2000 with magnetic resonance imaging findings of spinal 
stenosis; no frank disc herniation.  The examiner concluded 
that there were periods of flare-ups but no incapacitating 
episodes.  

VA outpatient treatment records dated in April 2006 show that 
the veteran was treated for back pain of long duration.  His 
last epidural was in September 2005.  Physical examination 
demonstrated negative sciatic notch.  Bilateral leg strength 
was 5/5; sensation was intact.  Knee jerks were absent, and 
ankle jerks were diminished.  Straight leg raising was 
negative.  The diagnosis was lumbar degenerative spine 
disease, stenosis.     

In a June 2006 statement, the veteran listed dates that he 
reportedly was bedridden due to service-connected disability.  
The dates spanned from June 2005 to June 2006.  

VA outpatient treatment records dated in June 2006 show that 
the veteran presented for follow-up of back pain.  He stated 
that the pain was tolerable.  He had been doing pool therapy 
and wearing a back brace.  In July 2006, the veteran overall 
was doing "good" but was still having ongoing chronic low 
back pain.  Although surgery was recommended, the veteran 
wished to put it off as much as possible.  The assessment was 
lumbago.  Medication was adjusted to account for neuropathy 
symptoms.  A series of epidural steroid injections was 
ordered for the lumbar degenerative disc disease.  In October 
2006, the veteran was reevaluated regarding his pain 
medication.  He reported that he had good pain relief on the 
current dose.     

The veteran provided sworn oral testimony at a hearing in 
April 2007.  The veteran stated that he had no current 
treatment for the back outside of pain medication.  Hearing 
transcript (T.) 3.  He described his pain as a 10 when he 
arose in the morning.  He then took his medication.  T. 4.  
He reported that in a 30-day period, he might stay in bed 3-4 
days due to a nerve problem in his leg.  T. 6.       

IV.  Analysis

With regard to manifestations of the veteran's service-
connected low back disability, the Board notes that VA 
examinations have shown progression, with increased pain 
symptoms associated with degenerative disc disease.  The 
veteran has complained of ongoing back pain over the years, 
and he has radicular symptoms in both lower extremities, more 
so on the right, with more significant impairment with 
prolonged standing or ambulation.  

Since the veteran's service-connected low back disorder is 
currently rated as 40 percent disabling for the entire rating 
period at issue, a rating in excess of that is only warranted 
if there is unfavorable ankylosis of the entire thoracolumbar 
spine; or if "pronounced" disability due to intervertebral 
disc syndrome is shown; or if incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the past twelve months are shown.  

Initially, the Board will consider the criteria pertinent to 
intervertebral disc syndrome (IVDS).  When evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria. See 38 C.F.R. 38 U.S.C.A. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  
The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the DC's predicated on 
limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 
(1996)), to include IVDS (see VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998)).  The Board notes, however, that since this 
rating code as well as that for lumbosacral strain 
contemplates limitation of motion, a separate rating for 
limitation of motion would not be warranted. VAOPGCPREC 36-97 
(Dec. 12, 1997).

The Board also observes that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  In this case, and with application of 
38 C.F.R. § 4.7, the Board finds that a 60 percent rating may 
be assigned under the rating criteria for IVDS.  Evidence in 
favor of the veteran's claim is the documentation of 
essentially severe ongoing pain with progressive use of 
stronger pain medication.  Despite the best efforts of his 
medical care providers, the veteran testified under oath that 
he awakened each day to a feeling of 10/10 for severity of 
pain.  The medical reports document the many attempts to 
control the pain, many of which have failed.  As of 2006, he 
was again undergoing a series of epidural steroid injections.  

Under the "old" criteria under Code 5293, there must be 
pronounced impairment with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.   As discussed above, the 
severity of the pain is persistent.  Additionally, the 
objective record documents the presence of radicular symptoms 
which have been evaluated at various times.  Again, 
medication is prescribed in 2006 solely to address the 
neuropathic symptomatology associated with the service-
connected back disability.  The record also reflects such 
symptoms as muscle spasm and absent ankle jerk at times.  
Although the record is not consistent in demonstrating these 
neurologic symptoms, including a possible foot drop, the 
Board finds that a rating of 60 percent is justified with 
application of 38 C.F.R. §§  4.7 and 4.40.  

A rating in excess of 60 percent is not warranted under any 
pertinent criteria.  Under the "new" rating criteria for 
rating spinal disabilities, the maximum rating based on range 
of motion without ankylosis of the thoracolumbar spine (20 
percent) may be separately rated from any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment under an appropriate 
diagnostic code.  There is no bowel or bladder impairment.  
Further, the radicular symptoms are not demonstrated to be of 
such severity as to exceed the 60 percent rating assigned 
above when both limitation of motion and radicular symptoms 
are considered.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A 
schedular rating of 100 percent is not warranted since there 
is no showing of ankylosis of any kind.   
Accordingly, a 60 percent evaluation, but no higher, is 
warranted based on the criteria for the veteran's disc 
disease.  


ORDER

A 60 percent rating, but no more, is granted for low back 
strain with lumbar spine degenerative joint and disc disease, 
subject to the law and regulations governing the payment of 
monetary awards. 



_________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


